Citation Nr: 1526015	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  11-16 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right shoulder disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

T. Theophilus Griffin, Counsel


INTRODUCTION

The Veteran had active service from January 2003 to August 2003 and from November 2006 to May 2007.  The Veteran has various periods of reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the Lincoln, Nebraska, Regional Office (RO).  During the pendency of the appeal, the Veteran relocated to the State of Colorado and the Denver RO has jurisdiction over the appeal.

In July 2013, the Veteran testified at a hearing before a local Decision Review Officer and a report of the proceeding is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On her June 2011 Appeal to Board of Veterans' Appeals (VA Form 9) and accompanying submission, the Veteran requested a Board videoconference hearing in connection with her appeal and such hearing was scheduled by the Denver RO.  A review of the records shows that in September 2014, VA was notified prior to the hearing that the Veteran had relocated to the State of Nebraska and that she requested the hearing be rescheduled at the Lincoln RO.  

An October 2014 correspondence shows that the hearing was rescheduled for December 3, 2014.  Generally, there is a presumption of regularity under which it is presumed that the Veteran was properly mailed notice of the hearing.  See Kyhn v. Shinseki, 24 Vet. App. 228, 232 (2011).  Nevertheless, a review of the record reveals that that notice of the December 2014 Board hearing addressed to the Veteran in Nebraska was returned to the RO as undeliverable.  

Importantly, the VBMS system and other VA internal systems reflect conflicting addresses for the Veteran (i.e., Colorado or Nebraska), with some recent correspondences sent by the Board to the Veteran's Colorado address not being returned as undeliverable.  While not definitive, the present state of the record sufficiently raises the possibility that the Veteran did not receive the October 2014 notice of her Board videoconference hearing.  As such, the claim must be remanded to ensure the Veteran is correct and she is provided the mandated Board videoconference hearing notice mandated by due process.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, her service organization, or undertake other appropriate steps to ascertain her correct/current address.  

2.  Schedule the Veteran for a videoconference or in-person hearing before a Veterans Law Judge at the appropriate local VA office, in accordance with applicable laws and regulations related her bilateral hearing loss, tinnitus, and right should disability appeal.  Notice of this hearing should be associated with the claims folder.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




